             Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 1 of 14




 1 WILLIAM S. FREEMAN - #82002
   wfreeman@aclunc.org
 2 VASUDHA TALLA - #316219
   vtalla@aclunc.org
 3 JACOB SNOW - #270988
   jsnow@aclunc.org
 4 AMERICAN CIVIL LIBERTIES UNION
   FOUNDATION OF NORTHERN CALIFORNIA
 5 39 Drumm Street
   San Francisco, CA 94111
 6 Telephone: (415) 621-2493
   Facsimile: (415) 255-8437
 7
   Attorneys for Plaintiff Andreas Gal
 8

 9
                          UNITED STATES DISTRICT COURT
10                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION
11
     ANDREAS GAL,                             Case No.
12
                          Plaintiff,
13                                            COMPLAINT FOR DECLARATORY AND
              v.                              INJUNCTIVE RELIEF FOR VIOLATION
14                                            OF THE FREEDOM OF INFORMATION
   U.S. CUSTOMS AND BORDER PROTECTION         ACT, 5 U.S.C. § 552 ET SEQ. AND THE
15 and U.S. CITIZENSHIP AND IMMIGRATION       PRIVACY ACT, 5 U.S.C. § 552a ET SEQ.
   SERVICES,
16                                            Privacy Act Case
                           Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                   CASE NO.__________________
                 Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 2 of 14




 1                                         INTRODUCTION

 2          1.     This is an action under the Freedom of Information Act, 5 U.S.C. § 552 et seq.,

 3 and the Privacy Act, 5 U.S.C. § 552a et seq., to enforce the right of the Plaintiff, Dr. Andreas Gal

 4 (“Plaintiff”), to disclosure of records concerning him maintained by the defendant agencies, U.S.

 5 Customs and Border Protection (“CBP”) and U.S. Citizenship and Immigration Services

 6 (“USCIS”) (collectively, “Defendants”).

 7          2.     On November 29, 2018, Plaintiff Gal, an experienced technologist, innovator and

 8 authority on computer technology and digital privacy, was detained, harassed and threatened

 9 with arrest by CBP officers at San Francisco International Airport (“SFO”) as he returned to the

10 U.S. from an overseas business trip.

11          3.     The conduct of CBP agents during the course of the November 29, 2018

12 encounter raises serious questions about Defendants’ respect for the First Amendment rights of

13 travelers and their right to be free from unfounded, threatening and coercive interrogation by

14 government personnel.

15          4.     Plaintiff subsequently filed a request under the Freedom of Information Act

16 (“FOIA”) and the Privacy Act (the “Request”), seeking from the government records that could

17 reveal the reasons for his improper treatment, and specifically whether he was singled out for

18 harassment on the basis of protected speech, and requesting the amendment or deletion of any

19 records that were being improperly maintained regarding him.

20          5.     More than four months after the Request was submitted, the government agencies

21 to which it was sent have made no response whatsoever, other than to acknowledge receipt of the

22 request. This lawsuit is brought to compel the government to comply with its statutory

23 obligations under FOIA and the Privacy Act.

24                                              PARTIES

25          6.     Plaintiff Andreas Gal is a naturalized U.S. citizen and currently resides in San

26 Mateo, California.

27

28
                                                    2
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 3 of 14




 1          7.      Defendant U.S. Customs and Border Protection is a component of the U.S.

 2 Department of Homeland Security (“DHS”) and is a federal agency responsible for facilitating

 3 lawful international travel and trade. Defendant CBP is an agency within the meaning of 5

 4 U.S.C. § 552(f) and 5 U.S.C. § 552a(1). The agency has its headquarters in Washington, D.C.

 5 and maintains a field office at 555 Battery Street, San Francisco, California.

 6          8.      Defendant U.S. Citizenship and Immigration Services is a component of DHS

 7 and is the federal agency responsible for administering the nation’s immigration system.

 8 Defendant USCIS is an agency within the meaning of 5 U.S.C. § 552(f) and 5 U.S.C. § 552a(1).

 9 The agency has its headquarters in Washington, D.C. and maintains a field office at 444

10 Washington Street, San Francisco, California.

11                                          JURISDICTION

12          9.     This Court has subject matter jurisdiction and personal jurisdiction over the

13 parties pursuant to 5 U.S.C. §§ 552(a)(4)(B), 552(a)(6)(C)(i), 552a(d), and 552a(g)(1). This

14 Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

15 1346.

16                        VENUE AND INTRADISTRICT ASSIGNMENT

17          10.    Venue is proper in this district pursuant to 5 U.S.C. §§ 552(a)(4)(B) and

18 552a(g)(5) and 28 U.S.C. §§ 1391(e) and 1402, because Plaintiff Gal resides in this District.

19          11.    Pursuant to Local Rule 3-2(c) and (d), assignment to the San Francisco Division

20 of this Court is proper because Plaintiff resides in San Mateo County.

21                                   FACTUAL ALLEGATIONS

22                 Plaintiff Gal was Unlawfully Detained and Interrogated at SFO

23          12.    Plaintiff Gal, a naturalized U.S. citizen, is an experienced technologist and

24 innovator with an extensive background in computer science. He is the former Chief

25 Technology Officer of Mozilla Corporation, which created the Firefox internet browser; the

26 founder and Chief Executive Officer of Silk Labs, an embedded machine learning startup; and

27 since 2018 an employee of Apple, Inc. He has written extensively and publicly about the need

28
                                                    3
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 4 of 14




 1 for encryption of digital communications and also about his political opposition to the current

 2 U.S. Administration.

 3          13.     Dr. Gal travels frequently outside the U.S., including extensive business travel. In

 4 order to facilitate his frequent travels, he applied for and was granted membership in Global

 5 Entry, a CBP program that allows expedited clearance for pre-approved, low-risk travelers upon

 6 arrival in the United States. The Global Entry Program is described at

 7 https://www.cbp.gov/travel/trusted-traveler-programs/global-entry.

 8          14.     Global Entry members enter the United States through automatic kiosks at select

 9 airports, including SFO, and, after presenting their screen-readable passport and having their

10 fingerprints scanned for verification, typically proceed directly to baggage claim and the exit.

11 Travelers must be pre-approved for Global Entry, and the approval process involves a rigorous

12 background check and in-person interview before enrollment. Membership in Global Entry is a

13 significant benefit to travelers, particularly those who travel abroad frequently for business or

14 pleasure, as it speeds up considerably the process of re-entering the United States.

15          15.     On November 29, 2018, Dr. Gal re-entered the United States from a business trip

16 to Denmark and Sweden. Upon arriving at SFO on a nonstop flight from Copenhagen, Denmark,

17 he proceeded to the Global Entry kiosk, where he scanned his U.S. passport and placed his

18 fingers on the fingerprint scanner. Instead of being directed to proceed immediately to the

19 baggage retrieval area and exit, he received a ticket marked “TTRT” and was directed to

20 secondary inspection. “TTRT” appears to be a reference to a “Tactical Terrorism Response

21 Team.” Such teams are deployed at ports of entry and consist of CBP officers who are trained in

22 counterterrorism response and supposedly utilize information derived from targeting “travelers

23 suspected of having a nexus to terrorism.”1

24   1
    Written testimony of DHS Office of Policy Acting Assistant Secretary for Border, Immigration
25 and Trade Michael Dougherty, CBP Office of Field Operations Deputy Executive Assistant
   Commissioner John Wagner, and ICE Homeland Security Investigations Assistant Director for
26 National Security Investigations Division Clark Settles for a House Committee on Homeland
   Security, Task Force on Denying Terrorist Entry into the United States hearing titled “Preventing
27 Terrorists from Acquiring U.S. Visas,” May 3, 2017, reproduced at:

28
                                                     4
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 5 of 14




 1          16.    By reason of his Global Entry membership, Dr. Gal had already undergone

 2 extensive vetting and been deemed by CBP to be a “low-risk traveler.” At the time he was

 3 detained, no one explained to Dr. Gal why he was referred for secondary screening or what

 4 possible justification the government could have for detaining him under a program ostensibly

 5 designed to deter terrorism.

 6          17.    After Dr. Gal was referred to secondary screening, three armed CBP officers

 7 detained him for approximately an hour, during which time they interrogated him extensively

 8 concerning a number of subjects, including his work history with Mozilla and his prior

 9 international travel. The agents indicated their awareness of, and interest in, Dr. Gal’s public

10 stance on online privacy—speech that is protected by the First Amendment’s guarantee of

11 freedom of speech.

12          18.    At the time he was detained, Dr. Gal had in his possession a cellular phone and

13 laptop computer that were the property of his employer, Apple, Inc. and that contained

14 proprietary and highly confidential information about Apple’s technology, including versions of

15 its operating software that had not yet been publicly released. Dr. Gal had signed, and believed

16 he was contractually bound by, a non-disclosure agreement regarding those devices.

17          19.    During their questioning, the CBP agents ordered Dr. Gal to give them the

18 passwords and PIN-codes to his phone and laptop, so that they could access both devices and

19 examine their contents. Dr. Gal explained that the devices contained proprietary information and

20 that he was bound by a non-disclosure agreement with Apple, and he requested that he be

21 allowed to speak to his employer and an attorney before providing any passwords, so that he

22 could understand his obligations to the company in connection with the demands that CBP was

23 making of him. The CBP agents refused his request to speak to the company or an attorney and

24 instead threatened him by suggesting that his refusal to turn over his passwords and PIN-codes

25 constituted a federal crime. The agents specifically referred Plaintiff Gal to 18 U.S.C. § 111,

26
    https://www.dhs.gov/news/2017/05/03/written-testimony-cbp-ice-plcy-house-committee-
27 homeland-security-task-force-denying.

28
                                                    5
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 6 of 14




 1 which, among other things, prescribes imprisonment for up to 8 years for anyone who “forcibly

 2 assaults, resists, opposes, impedes, intimidates, or interferes with” specified persons in the

 3 performance of their official duties. At no time did Dr. Gal engage in any of the activities

 4 prohibited by 18 U.S.C. § 111.

 5          20.     None of the CBP officers ever provided Dr. Gal with any information justifying

 6 any possible suspicion that Mr. Gal had any connection to terrorism, nor did they attempt to

 7 justify their threat of prosecution on the basis of alleged “forcible” interference with the

 8 performance of their duties.

 9          21.     Although the CBP officers did not succeed in coercing Dr. Gal to turn over his

10 passwords and PIN-codes, and eventually allowed Dr. Gal to leave the secondary inspection area

11 with his devices, their threatening conduct did achieve the desired result of intimidating Dr. Gal.

12 In addition, one of the agents confiscated Dr. Gal’s Global Entry card and informed him that his

13 Global Entry membership would be revoked. This revocation was clearly in retaliation for Dr.

14 Gal having requested to speak to his employer and an attorney before allowing the CBP agents to

15 access the highly confidential information contained on his devices.

16          22.     It appears that the actions of CBP in detaining, interrogating, and ultimately

17 threatening Dr. Gal with criminal prosecution may have been committed in retaliation for Dr.

18 Gal’s expression of his views on digital privacy and encryption, and/or his outspoken opposition

19 to the policies of the current Administration. If so, the conduct of CBP and its officers

20 constitutes a gross infringement on Dr. Gal’s First Amendment rights and a serious threat to the

21 free-speech rights of all Americans. Plaintiff has a right, and an urgent interest, in obtaining and

22 reviewing documents in the government’s possession that may shed light on whether the actions

23 of CBP were, in fact, taken in retaliation for his protected expression.

24       Plaintiff Submitted a FOIA and Privacy Act Request to CBP and USCIS But Those

25                           Agencies Have Failed to Produce Any Records

26          23.     On January 16, 2019, Plaintiff Gal submitted a request under FOIA and the

27 Privacy Act to CBP and DHS by certified mail, return receipt requested, and by online request

28
                                                     6
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 7 of 14




 1 form (together, the “Request”), to the headquarters of each agency in Washington, D.C., seeking

 2 disclosure and, where warranted, expungement of records relating to Dr. Gal and the Incident. A

 3 copy of the letter containing the Request (without attachments) is appended hereto as Exhibit 1.

 4          24.     In particular, the Request seeks records containing the following information:

 5                  A.     Any and all information maintained by and in the custody of the agencies

 6                         that contain information pertaining to or referencing Dr. Gal; and

 7                  B.     Any and all records relating to the purported revocation of Dr. Gal’s

 8                         Global Entry status and privileges and the reasons for that purported

 9                         revocation.

10          25.     The Request also requests that the agencies expunge or amend any records

11 pertaining to Dr. Gal that are not relevant and necessary to the purpose of the agencies; or are not

12 maintained with such accuracy, relevance, timeless and completeness as is reasonably necessary

13 to assure fairness to Dr. Gal; or that improperly relate to the exercise of rights guaranteed to Dr.

14 Gal by the First Amendment activities.

15          26.     CBP maintains a number of databases that contain traveler information, such as

16 Passenger Name Records on every traveler; TECS border crossing and entry/exit logs; secondary

17 inspection records; and “accounting disclosures” listing the other government agencies or third

18 parties with which CBP has shared traveler records. The Request is broad enough to encompass

19 all such records, and any other records of any kind that the Defendant agencies may have

20 concerning Dr. Gal.

21          27.     On January 16, 2019 and May 9, 2019, CBP acknowledged receipt of the Request

22 by email and assigned tracking number CBP-2019-022802 to the Request.

23          28.     On January 30, 2019, DHS acknowledged receipt of the Request by letter,

24 assigning reference number 2019-HQFO-00323 to the Request, and informed Dr. Gal that it was

25 transferring the Request to USCIS due to the subject matter of the Request.

26          29.     On January 31, 2019, USCIS acknowledged receipt of the Request by letter and

27 assigned control number NRC2019016475 to the Request.

28
                                                     7
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                       CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 8 of 14




 1          30.    More than 20 working days have passed since both Defendants CBP and USCIS

 2 received the Request.

 3          31.    As of the date of the filing of this Complaint, Plaintiff has not received any

 4 substantive response from either Defendant CBP or Defendant USCIS to the Request; nor a

 5 determination from either agency of whether the agency will comply with the Request; nor any

 6 documents from either agency that are responsive to the Request; nor any correspondence

 7 indicating when either agency might provide any documents.

 8          32.    Plaintiff has exhausted all applicable administrative remedies.

 9          33.    Defendants CBP and USCIS have wrongfully withheld the requested records from

10 Plaintiff.

11          34.    Because Defendants have so far failed to provide Plaintiff with any documents in

12 response to the Request, Plaintiff is unable at this time to determine whether Defendants

13 maintain records describing his exercise of rights protected by the First Amendment, in violation

14 of 5 U.S.C. § 552a(e)(7); or whether Defendants maintain records concerning him without the

15 accuracy, relevance, timeliness or completeness that is reasonably necessary to assure fairness to

16 him, in violation of 5 U.S.C. §§ 552a(e)(1) and 552a(e)(5). Plaintiff reserves the right to amend

17 this Complaint in the event that he later discovers that Defendants maintain such documents

18 concerning him.

19                                       FIRST CLAIM FOR RELIEF

20                               Violation of Freedom of Information Act For

21                                Wrongful Withholding of Agency Records

22          35.    Plaintiff incorporates the above paragraphs as if fully set forth herein.

23          36.    Defendants CBP and USCIS have wrongfully withheld agency records requested

24 by Plaintiff under the FOIA and have failed to comply with the statutory time for the processing

25 of FOIA requests.

26          37.    Plaintiff has exhausted the applicable administrative remedies with respect to

27 Defendants’ wrongful withholding of the requested records.

28
                                                     8
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                       CASE NO.__________________
                  Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 9 of 14




 1          38.    Plaintiff is entitled to injunctive relief with respect to the release and disclosure of

 2 the requested documents because Defendants continue to improperly withhold agency records in

 3 violation of FOIA. Plaintiff will suffer irreparable injury from, and have no adequate legal

 4 remedy for, Defendants’ illegal withholding of government documents pertaining to the subject

 5 of Plaintiff’s Request.

 6                                      SECOND CLAIM FOR RELIEF

 7                                         Violation of Privacy Act For

 8                                 Wrongful Withholding of Agency Records

 9          39.    Plaintiff incorporates the above paragraphs as if fully set forth herein.

10          40.    Pursuant to 5 U.S.C. § 552a(d)(1), Plaintiff has a legal right under the Privacy Act

11 to gain access to any record or information pertaining to him which is maintained by Defendants.

12          41.    Defendants have wrongfully prohibited Plaintiff from gaining access to such

13 records.

14          42.    Plaintiff has exhausted the applicable administrative remedies with respect to

15 Defendants’ wrongful withholding of the requested records.

16          43.    Pursuant to 5 U.S.C. §§ 552(g)(1)(B) and 552a(g)(3)(A), Plaintiff is entitled to

17 injunctive relief with respect to the release and disclosure of the requested documents because

18 Defendants continue to improperly withhold agency records. Plaintiff will suffer irreparable

19 injury from, and have no adequate legal remedy for, Defendants’ unlawful withholding of

20 government documents pertaining to the subject of Plaintiff’s Request.

21                                        PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff prays that this Court:

23          A.     Order Defendants CBP and USCIS to promptly process and release to Plaintiff all

24 responsive records;

25          B.     Declare that Defendants CBP’s and USCIS’s failure to disclose the records

26 requested by Plaintiffs is unlawful;

27

28
                                                     9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                      CASE NO.__________________
                 Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 10 of 14




 1        C.       Award Plaintiff his litigation costs and reasonable attorney’s fees incurred in this

 2 action; and

 3        D.       Grant such other relief as the Court may deem just and proper.

 4

 5 Dated: June 3, 2019                            AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF NORTHERN CALIFORNIA
 6

 7
                                                  By:    /s/ William S. Freeman                    .
 8                                                        William S. Freeman
 9                                                Attorneys for Plaintiff Andreas Gal
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    10
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                     CASE NO.__________________
Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 11 of 14




              Exhibit 1
Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 12 of 14
Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 13 of 14
Case 3:19-cv-03070 Document 1 Filed 06/03/19 Page 14 of 14
